Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
The application has been amended as follows:
In claim 18, on line 22, after “har”, insert “d”.
 	The limitation must read “hard mask”.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a method of fabricating semiconductor device, comprising: forming a mask stack over a device layer of a substrate; forming a mid layer over the mask stack; forming a first buffer layer on the mid layer; forming a plurality of first linear dummy features on the first buffer layer abreast each other and extending along a first direction; forming a first liner layer conformally lining over and between the first linear dummy features and over the first buffer layer; forming a plurality pairs of first linear patterns by performing anisotropic etching operation that removes horizontal portions of the first liner layer on and between the first linear dummy features, each pair of the first linear patterns respectively covering both sidewalls of the first linear dummy features; removing the first linear dummy features; sequentially deposing a spin on hard mask layer filling between the first linear patterns, and a second buffer layer on the spin on hard mask layer; forming a plurality of second linear dummy features on the second buffer layer abreast each other 
Claims 2-17 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 18, the prior art of record fails to teach or suggest, a method, comprising: forming a mask stack over a device layer, forming a mid layer over the mask stack; forming a first buffer layer on the mid layer; forming a plurality of first linear dummy features abreast each other and extending along a first direction; forming a first oxide layer conformally lining over and between the first linear dummy features and over the first buffer layer; forming a plurality pairs of first oxide linear patterns by performing anisotropic etching operation to remove horizontal portions of the first oxide layers, each pair of the first oxide linear patterns covers both sidewalls of the first linear dummy features; sequentially deposing a spin on hard mask layer covering the first linear oxide patterns, and a second buffer layer on the spin on hard mask layer; forming hard mask layer, and the first buffer layer through a oxide grid pattern comprising the first oxide linear patterns and the second oxide linear patterns toPage 6 of 12Appl. No. 16/679,340 Reply to Office Action of: January 28, 2021Attorney Docket No.:US76994partially expose the mid layer; and etching the exposed portions of the mid layer to form a grid-type pattern over the mask stack.
Claim 19 is allowed as being directly dependent of the allowed independent base claim 18.

With respect to claim 20, the prior art of record fails to teach or suggest, a method, comprising: forming a mask stack over a device layers forming a mid layer over the mask stack; forming a first buffer layer on the mid layer; forming a plurality of lower linear patterns on the first buffer layer abreast each other and extending in a first direction; sequentially deposing a spin on hard mask layer filling between the lower linear patterns, and a second buffer layer on the spin on hard mask layer; forming a plurality of upper linear patterns on the second buffer layer abreast each other and extending along a second direction that intersects with the first direction; performing a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006.  The examiner can normally be reached on Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIMOR KARIMY/Primary Examiner, Art Unit 2894